SHEARN, J.
[1] Plaintiff sued to recover $24.60 for work performed. Defendant counterclaimed, alleging that by poor workmanship plaintiff had damaged a watch and ring turned over to him for plating. The measure of defendant’s damage applied was the amount paid by the defendant for another watch and another ring. As it appeared without contradiction that the damaged watch and ring remained in defendant’s possession, the correct measure of damage was the difference between the market value of the property in its alleged damaged condition and the value if the work had been performed skillfully.
[2] Defendant’s offer during the trial to turn the articles over to the plaintiff did not change the rule of damage. Plaintiff was under no obligation to accept the offer. The case is trivial in amount', but the plaintiff was none the less entitled to have it correctly decided.
Judgment reversed, and new trial ordered, with $30 costs to appellant to abide the event. 'All concur.